t c summary opinion united_states tax_court manolito t legaspi petitioner v commissioner of internal revenue respondent docket no 19895-13s filed date manolito t legaspi pro_se paulmikell a fabian for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for year in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues remaining for decision are whether petitioner is entitled to a deduction in excess of the dollar_figure respondent allowed in the notice_of_deficiency for vehicle expenses claimed on schedule c profit or loss from business a noncash charitable_contribution_deduction of dollar_figure claimed on schedule a itemized_deductions a dependency_exemption deduction for his minor son and an earned_income_credit eic continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioner concedes that he is not entitled to an itemized_deduction for real_estate_taxes in excess of the dollar_figure deduction that respondent allowed in the notice_of_deficiency to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s web site petitioner earned a degree in computer science from de la salle university in the philippines in or after working as a computer programmer for about years petitioner created a web site filamnation com devoted to publishing information about events of interest to filipino americans petitioner testified that filamnation com averaged about big_number to big_number visitors each day during and that he was able to generate income by selling advertisement space on the web site to various businesses he further testified that he entered into agreements with event promoters to include promotional information about special events on filamnation com in exchange for permission to set up a booth to promote his web site at those events when attending an event petitioner typically conducted a raffle as a means to collect personal email addresses from participants in exchange for a chance to win filamnation com t-shirts petitioner used the email addresses he collected this way to disseminate filamnation com’s newsletter to as many as big_number email addresses up to three times per week petitioner testified that he traveled by car throughout california and neighboring states to attend events and promote filamnation com he further testified that he usually spent the night with friends on longer trips petitioner produced a mileage log for that identified each event he attended the dates he traveled the cities he traveled to and the number of miles he drove according to the mileage log petitioner attended more than events and drove big_number miles in ii petitioner’s charitable_contributions goodwill issued a receipt to petitioner dated date acknowledging that he donated six bags of clothing one bag of shoes accessories and six pieces of furniture the goodwill receipt does not include a detailed description of the items petitioner donated or a statement whether he received anything of value in exchange for the items at trial petitioner produced photographs of seven pieces of furniture he claimed to have donated--a three-piece bedroom set an armoire a console table a cd rack and a mirror each photograph included petitioner’s handwritten notes listing the year the item was purchased the original purchase_price for the item and the item’s fair market value--an amount equal to one-third of the listed purchase_price petitioner did not obtain an independent appraisal of the noncash items that he donated to goodwill but rather he assigned a value to each item himself iii petitioner’s divorce petitioner testified that he and his now former spouse maria s reyes were divorced in but that he continued to reside with her and their two children until date at that point petitioner moved out and the couple’s two children continued to reside with ms reyes iv petitioner’s tax_return for petitioner timely filed a form_1040 u s individual_income_tax_return for claiming head_of_household filing_status and dependency_exemption deductions for himself his mother and his minor son ml he reported adjusted_gross_income of dollar_figure comprising net business income of dollar_figure and unemployment_compensation of dollar_figure petitioner claimed various itemized_deductions on schedule a including gifts to charity other than by cash or check of dollar_figure on form_8283 noncash charitable_contributions petitioner reported that on date he donated items to goodwill valued at dollar_figure and that he had acquired the items on it is the court’s policy to refer to minor children only by their initials see rule a date with a cost or adjusted_basis of dollar_figure petitioner did not attach to his tax_return an appraisal of the noncash items that he donated to goodwill petitioner reported on schedule c that he conducted a marketing business filamnation com that generated gross_receipts of dollar_figure he reported that he drove big_number miles for business purposes and applying the applicable standard mileage rate of cents per mile he claimed a deduction for vehicle expenses of dollar_figure v ms reyes’ tax_return for ms reyes also filed a federal_income_tax return for she reported wage income of dollar_figure and like petitioner claimed a dependency_exemption deduction for ml she also claimed an eic of dollar_figure vi developments during and after trial the court permitted petitioner to belatedly assert for the first time at trial that he is entitled to an eic for placing the parties on equal footing the court likewise permitted respondent to assert for the first time at trial that petitioner was not entitled to a dependency_exemption deduction for ml the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 at the conclusion of the trial the court left the record open for a brief period to permit petitioner to produce additional documentation substantiating his vehicle expenses the parties were unable however to agree to a supplemental stipulation of facts and the record subsequently was closed discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir although petitioner has not asserted that the burden_of_proof as to any relevant factual issue should shift to respondent under sec_7491 respondent bears the burden of proving that petitioner is not entitled to a dependency_exemption deduction for ml see rule a respondent shall bear the burden_of_proof in respect of any new_matter or increases in the deficiency 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 generally is a question of fact see 320_us_467 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides in relevant part that a taxpayer who elects to use the optional standard mileage rate method to compute vehicle expenses must nevertheless meet the strict substantiation requirements of sec_274 moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date i vehicle expenses petitioner elected to apply the standard mileage rate and claimed a deduction for vehicle expenses of dollar_figure respondent maintains that petitioner has not adequately substantiated vehicle expenses greater than dollar_figure petitioner testified that he traveled extensively in to attend events where he promoted filamnation com the record includes a mileage log that purports to show the number of miles that petitioner drove for business purposes although we have no doubt that petitioner traveled to promote his web site he nevertheless failed to produce any supporting documentation to substantiate the information in his mileage log in particular he offered no evidence such as gasoline receipts credit card statements emails from event promoters or testimony or statements from friends to corroborate the information in his mileage log on this record we conclude that petitioner has failed to adequately respondent determined that petitioner drove big_number miles for business purposes in multiplying big_number miles by the standard mileage rate of cents per mile respondent allowed petitioner vehicle expenses of dollar_figure substantiate a deduction for vehicle expenses greater than the amount respondent allowed ii charitable_contributions charitable_contributions are deductible only if verified in accordance with regulations prescribed by the secretary sec_170 see 136_tc_515 sec_170 provides that the taxpayer must obtain a contemporaneous written acknowledgment from the donee for any claimed charitable_contribution_deduction of dollar_figure or more sec_170 provides in relevant part that the contemporaneous written acknowledgment must include the amount of cash and a description of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any cash or property contributed and if so a description and good-faith estimate of the value of any goods or services provided by the donee sec_1_170a-13 f income_tax regs sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return in addition to the written acknowledgment requirement sec_170 and related regulations establish more detailed requirements for substantiation of contributions of property other than money for noncash contributions of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs for noncash contributions in excess of dollar_figure the taxpayer normally must also maintain written records showing the manner in which the item was acquired the approximate date_of_acquisition and the cost or adjusted_basis of the property id para b see lattin v commissioner tcmemo_1995_233 goodwill issued a receipt to petitioner acknowledging that he donated clothing shoes accessories and furniture in date the receipt does not include a statement whether goodwill provided any goods or services in consideration in whole or in part for the property that petitioner contributed and the receipt does not include a detailed description of the donated items under the if information regarding the acquisition_date or cost_basis of the property is not available and the taxpayer attaches a statement to his return setting forth reasonable_cause for not being able to provide such information the taxpayer’s charitable_contribution_deduction shall not be disallowed on that account sec_1_170a-13 income_tax regs circumstances petitioner has failed to meet the substantiation requirements for contributions of dollar_figure or more prescribed in sec_170 and therefore we sustain respondent’s determination that he is not entitled to a deduction for the noncash charitable_contributions claimed on his return iii dependency_exemption deduction and eic as previously discussed the court permitted petitioner to assert for the first time at trial that he was entitled to an eic the court likewise permitted respondent to present evidence challenging the dependency_exemption deduction that petitioner claimed for ml a dependency_exemption deduction an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec_152 defines the term dependent to include a qualifying_child generally a qualifying_child must bear a specified relationship to the taxpayer eg be a child of the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meet certain age requirements not have provided over one-half of such individual’s own support for the taxable_year at issue and not have filed a joint_return for that year sec_152 sec_152 provides special rules when two or more taxpayers can claim the same qualifying_child as a dependent as relevant here sec_152 provides that if the parents claiming any qualified child do not file a joint_return together such child shall be treated as the qualifying_child of the parent with whom the child resided for the longest period during the taxable_year petitioner moved out of what had been the marital home in date and we have found that ml continued to reside with ms reyes thereafter under the circumstances and inasmuch as petitioner did not file a joint tax_return with ms reyes for it follows that ml was the qualifying_child of ms reyes in accordance with the provisions of sec_152 petitioner likewise cannot claim ml as his qualifying_child under the special rules that apply in the case of divorced parents see sec_152 espinoza v commissioner tcmemo_2011_108 pursuant to sec_152 when certain criteria are met a child may be treated as a qualifying_child of the noncustodial_parent here petitioner rather than of the custodial_parent ms reyes sec_152 sec_1_152-4 income_tax regs in accordance with sec_152 consistent with petitioner’s testimony that he moved out of the marital home in date ms reyes was ml’s custodial_parent see sec_152 the term ‘custodial parent’ means the parent having custody for the greater portion of the calendar_year and petitioner could treat ml as his qualifying_child only if ms reyes had signed a written declaration that she would not claim ml as a dependent and if petitioner attached the written declaration to his tax_return for petitioner did not attach the requisite written declaration to his tax_return and in fact the record reflects that ms reyes claimed ml as her dependent for the taxable_year considering all the circumstances we conclude that petitioner is not entitled to a dependency_exemption deduction for ml for b earned_income_credit petitioner asserted at trial that he is entitled to an eic respondent contends that petitioner is not entitled to an eic because he did not have a qualifying_child as required_by_law for the year in issue sec_32 allows an eligible_individual an eic sec_32 defines an eligible_individual as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 consistent with the preceding discussion ml was not petitioner’s qualifying_child as that term is defined in sec_152 for it therefore follows that petitioner is not eligible for an eicdollar_figure to reflect the foregoing decision will be entered under rule petitioner did not assert that he would be eligible for an eic without a qualifying_child under the provisions of sec_32 for the sake of completeness we note that petitioner reported adjusted_gross_income of dollar_figure for including dollar_figure of unemployment_compensation see revproc_2009_50 sec_3 2009_45_irb_617 for taxable_year taxpayers with a filing_status of head_of_household are subject_to the complete phaseout of the eic if adjusted_gross_income or if greater earned_income exceeds dollar_figure
